Notice of Pre-AIA  or AIA  Status

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 101.

Remarks
Applicant’s arguments, filed (12/22/2021), with respect to pending claims 1-20 have been fully considered, but they are not fully persuasive.

Regarding claims 15-20: The claim amendments, in particular adding the phrase “non-transitory” have overcome the previous rejection over 35 U.S.C. 101, as being directed to non-statutory subject matter.
All claims stand and fall together under the following argument(s).  See below rejection for full detail and specifically following argument(s):

Arguments
The Applicant argues (Page 11, lines 13-16):
“The above amendments positively tie claims 1-7 to a particular machine, which is a computer device that accomplishes the claimed method step.

Examiner respectfully submits:
 “a computer device”, which is a computer. The computer is the general-purpose computer, which does not make the claim as a whole significantly more than the abstract idea.
There is no indication that the combination of elements/units improves the functioning of the computer or improves any other technology or technical field.

The Applicant argues (Page 12, lines 1-6):
“…the computer device calculates a first reactive power consumed by a converter station based on the specific system operation parameters and a DV closed-loop transfer function, calculates transient voltage change rate base on the first reaction power and a second reactive power…DC electric power transmission system. Therefore, claims 1-7 each as a whole are directed to particular improvements in the transient overvoltage calculation technology of the DC electric power transmission system”.

Examiner respectfully submits:
The claims are not directed to a particular practical application.  They are directed to the calculation of particular quantities based on other quantities, but there is no indication of a real-world transformation based on the result of the calculation, nor does the claim indicate a specific purpose for the calculated quantities.  The claims each as a whole are not directed to particular improvements for any particular technology of the power transmission system.  The claims just comprise the calculation steps (first reactive power) by the computing device.

The new limitation of “after a three-phase short circuit fault occurs in a receiving-end power grid of a DC electric power transmission system” is just a description of the time when the calculation is performed, and this is considered as further description of the abstract idea.

Claim Rejections – 35 USC § 101
35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter.
The below claims 1, 8 and 15 are considered to be in a statutory category (process, device).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“1. A method for calculating a transient overvoltage at a direct current (DC) sending end by taking into account a dynamic process of a control system, applied to a computer device, comprising:
    after a three-phase short circuit fault occurs in a receiving-end power grid of a DC electric power transmission system, calculating a first reactive power consumed by a converter station based on system operation parameters and a DC closed-loop transfer function, wherein the system operation parameters comprise operation parameters of the DC electric power transmission system in normal operation, system parameters when the three-phase short circuit fault occurs in the receiving-end power grid, and device parameters of the DC electric power transmission system;
     calculating a transient voltage change rate based on the first reactive power and a second reactive power on an alternating current (AC) side; and
iterating the transient voltage change rate to obtain a transient overvoltage.”

“8. A device, comprising:
    one or more processors; and
a memory, configured to store one or more programs;
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform a method for calculating a transient overvoltage at a direct current sending end by taking into account a dynamic process of a control system, the method comprising:

    after a three-phase short circuit fault occurs in a receiving-end power grid of a
DC electric power transmission system, calculating a first reactive power consumed by a converter station based on system operation parameters and a DC closed-loop transfer function, wherein the system operation parameters comprise operation parameters of the DC electric power transmission system in normal operation, system parameters when the three-phase short circuit fault occurs in the receiving-end power grid, and device parameters of the DC electric power transmission system;
    calculating a transient voltage change rate based on the first reactive power and a second reactive power on an alternating current (AC) side; and
   iterating the transient voltage change rate to obtain a transient overvoltage.” 

“15. A non-transitory computer-readable storage medium configured to store computer programs which, when executed by a processor, perform a method for calculating a transient overvoltage at a direct current sending end by taking into account a dynamic process of a control system, the method comprising:
     after a three-phase short circuit fault occurs in a receiving-end power grid of a DC electric power transmission system, calculating a first reactive power consumed by a converter station based on system operation parameters and a DC closed-loop transfer function, wherein the system operation parameters comprise operation parameters of the DC electric power transmission system in normal operation, system parameters when the three-phase short circuit fault occurs in the receiving-end power grid, and device parameters of the DC electric power transmission system;
    calculating a transient voltage change rate based on the first reactive power and a second reactive power on an alternating current (AC) side; and
iterating the transient voltage change rate to obtain a transient overvoltage.”


The new limitation of “after a three-phase short circuit fault occurs in a receiving-end power grid of a DC electric power transmission system” is just description of the time  when the calculation is performed, which is considered as further description of the abstract idea.

Under step 2A prong 2,
The claims are not directed to a particular practical application.
Claims 1, 8, and 15 do not comprise any significant elements/steps which would make the claims into a practical application.  The claims comprise limitations such as the “computer device”, “a processor”, “memory”, “a program”, and “control system“, and “a computer-readable storage medium”, which are conventional computer processing components and/or software running on a computer. The computer is the generic, general-purpose computer, which does not make the claim as a whole a practical application of the abstract idea. There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
The dependent claims 2-7, 9-14 and 16-20 merely extend the details of the abstract idea of mathematical concepts, more particularly claiming mathematical calculations or mental steps as accrued.


Under step 2B:
Claims 1, 8, and 15 do not comprise any significant elements/steps which would make the claims significantly more than the abstract idea.  The claims comprise limitations such as the “computer device”, “a processor”, “memory”, “a program”, and “control system“, and “a computer-readable storage medium”, which are conventional computer processing components and/or software running on a computer. The computer is the generic, general-purpose computer, which does not make the claim as a whole significantly more than the abstract idea, in light of the Alice decision. There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
The dependent claims 2-7, 9-14 and 16-20 merely extend the details of the abstract idea of mathematical concepts, more particularly claiming mathematical calculations or mental steps as accrued.

Thus claims 1-20 are patent ineligible under 35 USC 101.

1) Examiner note regarding the prior art of the record:
Agarwal “Fault analysis method of integrated high voltage direct current transmission lines for onshore wind farm” disclose HVDC transmission from reactive power control in multi-terminal transmission lines; Fig. 5, voltage signal, fault detection output, fault section identification output, fault pole identification; Fig. 2, Faults in AC and DC section of line, from the Fig. 2 the illustrated Rectifier end and Inverter end, but Agarwal does not disclose “calculating a transient voltage change rate based on the first reactive power and a second reactive power(difference delta Q) on an alternating current (AC) side; and iterating the transient voltage change rate to obtain a transient overvoltage” Tang “High Power Conversion Technology for High Voltage DC Transmission Application” disclose independent control of both active and reactive power by changing the phase angle and amplitude of the converter (Page 6) for VSC-HVDC converter n the transmission line. Tang does not disclose “calculating a transient voltage change rate based on the first reactive power and a second reactive power (difference delta Q) on an alternating current (AC) side; and iterating the transient voltage change rate to obtain a transient overvoltage”.
Berggren (US Pat.9112347) disclose the amount of reactive power that the HVDC converter 105 will be capable of delivering to the connected AC power system will depend on the difference between the fault current through the connection 110 and the rated current of the HVDC converter 105-the larger this difference (Col. 22, lines 8-15), but Berggren does not disclose “calculating a transient voltage change rate based on the first reactive power and a second reactive power(difference delta Q) on an alternating current (AC) side; and iterating the transient voltage change rate to obtain a transient overvoltage’”.
Saboor (US Pat.10116138) disclose determining a difference between a given required reactive current contribution from the wind power plant and the amount of reactive current to be provided by the wind power plant to the grid during the grid fault (Abstract), but Saboor does not disclose “calculating a transient voltage change rate based on the first reactive power and a second reactive power(difference delta Q) on an alternating current (AC) side; and iterating the transient voltage change rate to obtain a transient overvoltage”.
	
Regarding claims 1, 8 and 15:
None of the above references fully disclose or render obvious:
“calculating a transient voltage change rate based on the first reactive power and a second reactive power (difference delta Q) on an alternating current (AC) side; and iterating the transient voltage change rate to obtain a transient overvoltage”.

Claims 2-7, 9-14 and 16-20 are not rejected under 35 USC 102 or 103 due to their dependency on claims 1, 8 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857